ON MOTION
LOURIE, Circuit Judge.

ORDER

The United States submits a status report and moves to remand this case to the United States Court of Federal Claims with instructions for the trial court to vacate its judgment in Travelers Indemnity Co. v. United States, 72 Fed.Cl. 56 (2006), and dismiss the complaint. The United States indicates that The Travelers Indemnity Company consents.
The court agrees that it is appropriate to remand. However, to the extent that the parties seek vacatur of the trial court’s judgment, they should seek that relief from the trial court. See U.S. Bancorp Mortgage Co. v. Bonner Mall P’ship, 513 U.S. 18, 115 S.Ct. 386, 130 L.Ed.2d 233 (1994).
*43Accordingly,
IT IS ORDERED THAT:
The motion to remand is granted to the extent set forth above.